UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           7/14/21
CRISTIAN SANCHEZ,
               Plaintiff,                               21-CV-2015 (AT) (BCM)
       -against-
                                                        ORDER
AMERICAN MINT LLC,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons discussed on the record during today's discovery conference, it is hereby

ORDERED that:

       Plaintiff shall promptly, but no later than July 16, 2021, supplement its initial disclosures

with (1) plaintiff's IP address(es) and (2) screenshots depicting "Plaintiff's browser history,"

including the history of all visits to defendant's website during or prior to March 2021. All relief

not expressly granted herein is DENIED.

Dated: New York, New York
       July 14, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
